Citation Nr: 0208068	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  97-31 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a retinal 
detachment repair of the right eye.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to April 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 1999, the veteran testified 
at a Board hearing conducted at the Albuquerque Regional 
Office.  As a result of the veteran's change in residence, 
his claim folder was transferred to the Waco, Texas, Regional 
Office (RO).  

In a December 20, 1999, decision, the Board denied the 
veteran's appeal.  The veteran subsequently appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In a September 2000 Order, the Court vacated the Board's 
December 20, 1999, decision and remanded the matter to the 
Board for further appellate consideration.  

In correspondence dated in April 2001, the Board advised the 
veteran that the Member who had conducted the March 1999 
hearing was no longer employed by the Board and notified him 
of his right to have another hearing with a different Member 
of the Board.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  
In a letter received by the Board in April 2001, the veteran 
indicated that he wished to be afforded another personal 
hearing with a Member of the Board at the RO.  In July 2001, 
the Board remanded this matter for the scheduling of a Board 
hearing pursuant to the veteran's request.  In September 
2001, the Board received correspondence from the veteran 
indicating that he wanted to have a videoconference hearing.  
The claims folder indicates that the veteran was scheduled 
for a Board videoconference hearing in April 2002.  The 
veteran was notified of that hearing in February 2002, but 
failed to appear. 


FINDINGS OF FACT

1.  The veteran suffered trauma to the right eye and 
underwent surgical repair of a retinal detachment of the 
right eye prior to entry into active military service.

2.  The veteran's preexisting residuals of a retinal 
detachment repair of the right eye underwent no increase in 
severity during his period of active military service beyond 
the natural progression of the disease.  


CONCLUSION OF LAW

Residuals of a retinal detachment repair of the right eye 
were not aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as service medical records and 
private treatment records.  The record also shows that 
medical opinions have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Private treatment records dated in 1981 demonstrate that the 
veteran sustained an injury to his right eye as a child when 
he fell and struck his face against a table.  The veteran 
complained of blurry vision in his right eye.  A diagnosis of 
traumatic hyphemia with iritis of the right eye, and small 
laceration, right lower eyelid, was noted.  

Service medical records demonstrate that upon enlistment 
examination dated in January 1987, the veteran reported that 
he had previously lost a little sight in his eye and had been 
hospitalized for a period of 4 days and treated with eye 
drops.  The examiner noted a history of trauma to the right 
eye and recovery with conservative treatment.  It was 
reported that the veteran had worn glasses since the injury, 
with the last prescription being in 1985.  Examination of the 
right eye showed distant vision of 20/200, corrected to 
20/30; near vision was 20/30.  A second eye examination was 
noted as showing distant vision of 20/400 corrected to 20/40 
and near vision of 20/20.

An April 1987 report of eye examination indicates that the 
veteran's vision without correction was 20/100 in the right 
eye.  It was corrected to 20/20 with a refraction of -2.75 -
1.00 x 125.  A report of eye examination dated in August 1993 
indicates that the veteran's visual acuity without correction 
was 20/400.  Refraction was performed in the right eye with 
no correction.  Diagnoses of hyperopia in both eyes and 
amblyopia in the right eye were noted.  Upon separation 
examination dated in February 1995, the veteran's uncorrected 
vision in the right eye was noted as 20/400 for distant 
vision and 20/200 for near vision.  The remainder of the 
veteran's service medical records are silent for complaints, 
treatment, or diagnoses related to the right eye.  

Upon VA examination of the right eye dated in May 1997, the 
veteran reported a history of blunt trauma to the right eye 
at age 15.  He reported that one-year later, he developed a 
retinal detachment in the right eye and underwent surgical 
repair.  The surgery was noted as successful, but the veteran 
reported gradually decreasing vision of the right eye over 
the past ten years.  Visual acuity without correction at 
distance was noted as 20/400 in the right eye and 20/25 in 
the left eye.  Near vision without correction was noted as 
20/200 in the right eye and 20/20 in the left eye.  Corrected 
distant visual acuity was noted as 20/40 in the right eye 
with a myopic and astigmatic refractive error.  Corrected 
near visual acuity in the right eye was noted as 20/20.  
There was pupil asymmetry with 6 millimeters in the right eye 
and 5 millimeters in the left eye.  The pupils were equally 
reactive and no clear afferent pupil defect was found.  Slit 
lamp examination of the pupil of the right eye revealed it 
was slightly eccentric and round.  The lens was clear in both 
eyes and anterior segment examination was otherwise within 
normal limits in both eyes.  Examination of the vitreous 
demonstrated a 1+ diffuse posterior vitreous haze in the 
right eye.  The vitreous was noted to be clear in the left 
eye.  Examination of the discs revealed optic nerve cups of 
0.5 in both eyes.  The macula examination showed a dry 
pigmentary disturbance of the right eye with loss of foveal 
detail.  Peripheral retinal examination demonstrated a fairly 
high buckle crest in the right eye with atrophic cyropexy 
scars.  The retinal was flat in all four quadrants.  
Diagnoses of status post retinal detachment repair of the 
right eye, stable; myopic astigmatism, right 
eye/anisometropia; and mild increased cup-to-disc ratio of 
both eyes, which appears fairly symmetric, were noted.  

In a May 1997 rating decision, the RO denied entitlement to 
service connection for residuals of retinal detachment repair 
of the right eye.  

At his March 1999 Board hearing, the veteran testified that 
during service he performed duties that required him to wear 
night vision goggles.  He also reported having a lot of dust 
in his eyes and straining to see computer keyboards at night.  
The veteran testified that muzzle fire hurt his eyes.  He 
stated that he had floaters, or zigzag lines and little black 
dots, which obscured his vision.  The veteran testified that 
the doctors in the military had never seen a detached retina 
before and did not know what to expect.  He reported that his 
eye problems also caused him to suffer from headaches.  

An August 1999 Veterans Hospital Administration (VHA) opinion 
reflects that the claims folder had been reviewed.  The 
examiner noted that the veteran had a history of retinal 
detachment in 1981 requiring surgery.  It was noted that upon 
entrance examination in April 1987, the veteran's visual 
acuity was 20/100 in the right eye, correctable to 20/20 with 
refraction.  The examiner noted that it could be deduced that 
the veteran's retinal detachment repair with scleral buckling 
procedure induced myopia in the right eye.  The examiner 
noted that an eye examination was performed in August 1993, 
indicating a visual acuity without correction of 20/400 in 
the right eye and a near uncorrected acuity of 20/100 in the 
right eye.  The examiner noted that the record indicated 
refraction was performed in the right eye with no correction 
in the veteran's vision.  The examiner opined that the 
refraction performed in the right eye in August 1993 was 
inaccurate and poorly done, and that the 20/400 acuity was 
most likely erroneous.  The examiner noted that the +1.00 
sphere placed in front of the right eye did not improve his 
acuity because he most likely was much more nearsighted as 
noted on the previous entrance examination.  The examiner 
further commented that the staff optometrist failed in August 
1993 to accurately perform the refraction on the right and 
indicated that the right eye suffered from amblyopia.  The 
examiner noted that was an incorrect diagnosis as amblyopia 
was a condition due to poor development of the eye as a 
result of some problem sustained in the first 7 to 9 years of 
life.  

The examiner noted that the February 1995 separation 
examination indicated an uncorrected distant visual acuity of 
20/400 in the right eye and near acuity of 20/200 in the 
right eye without correction.  No refraction was performed at 
that time to determine the veteran's best corrected visual 
acuity.  The examiner noted that recalling back to what the 
veteran's acuity was in 1987, it was documented as 20/400 on 
the right without correction and apparently had not changed 
during the veteran's years of service.  The examiner also 
noted that the May 1997 VA examination indicated corrected 
distant visual acuity of 20/40 and corrected near visual 
acuity of 20/20 in the right eye.  It was noted that 
examination of the retina indicated that there were some 
changes in the right macular region which was most likely 
consistent with some deterioration over the years as a result 
of previous trauma and retinal detachment.  The examiner 
opined that within a reasonable degree of medical certainty, 
the condition of the right eye was a result of the original 
traumatic injury and surgery dating back to 1981.  He did not 
see any evidence that there was any damage to the right eye 
as a result of the veteran's military service.  

Upon VA examination dated in November 2001, the examiner 
noted that the claims folder was not available for review.  
The veteran reported experiencing additional visual 
deterioration in the right eye during active military 
service.  Physical examination revealed uncorrected visual 
acuity in the right eye of the veteran being able to count 
fingers at 4 feet.  Corrected visual acuity in the right eye 
was noted as 20/70.  The pupils were equal at 4-millimeters.  
The right pupil was slowly reactive to light.  Motility 
examination revealed full ductions and versions.  There was 
no diplopia.  Slit lamp examination revealed both eyes were 
normal.  Intraocular tensions were noted as 13 in both eyes.  
Dilated fundus examination revealed both eyes were clear.  
The examiner noted absence of foveal reflex in the right eye 
with mild, dull pigmentary disturbance of the macula.  
Periphery examination revealed right peripheral retinal flat 
on a high buckle crest with atrophic chorioretinal scarring.  
Impressions of status post retinal detachment repair, right 
eye, and anisometropia were noted.  The examiner commented 
that the etiology of the retinal detachment was more likely 
than not of traumatic origin.  The examiner further opined 
that the reduced best corrected visual acuity of the right 
eye appeared to be primarily due to retinal detachment-
related maculopathy, although amblyopia of the right eye 
could not be completely ruled out based on the current 
examination alone.  The examiner noted that he was unable to 
determine whether the veteran experienced progressive visual 
deterioration of the right eye during military service 
without the claims folder.  

In a January 2002 addendum, the VA examiner noted that the 
claims folder had been reviewed.  The examiner noted that an 
examination dated in August 1993 demonstrated an uncorrected 
visual acuity of 20/400 in the right eye using a +1.00 sphere 
refraction.  The examiner noted that to test best corrected 
visual acuity, the examiner on that occasion did not use a 
myopic/astigmatism correction, which was the type of 
refractive error of the right eye.  Therefore, more likely 
than not, an incorrect refractive error was used to test 
visual acuity of the right eye in August 1993.  The examiner 
noted that he had conducted examinations of the veteran's eye 
in May 1997 and in November 2001 and noted a pigmentary 
disturbance of the macula of the right eye on both occasions.  
The examiner noted there was no interval change found on the 
examination to explain the reduction of visual acuity from 
20/40 to 20/70 in the period between May 1997 and November 
2001.  In summary, the examiner opined that the veteran's 
injury pre-dated military service and that a significant 
reduction of corrected visual acuity in the right eye 
appeared to have occurred during the period between 1997 and 
2001.  The examiner further opined that therefore, although 
there was a possible reduction of corrected visual acuity 
while on active duty from 20/30 to approximately 20/40, a 
more significant reduction appears to have occurred following 
discharge from active duty and after 1997.  The examiner 
opined that the reduced best corrected visual acuity of the 
right eye appeared to be primarily due to retinal detachment 
related maculopathy.  The examiner also noted that he was 
unable to rule out amblyopia of the right eye.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for a preexisting 
injury or disease based on aggravation where there is an 
increase in disability during active military service.  See 
38 U.S.C.A. § 1153.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that 
38 U.S.C.A. § 1153 requires an increase in the severity of a 
preexisting condition, as distinguished from the mere 
recurrence of manifestations of the pre-service condition, in 
order to establish service connection for a preexisting 
injury or disease on the basis of aggravation.  See Davis v. 
Principi, No. 01-7029 (Fed. Cir. Jan. 11, 2002). The 
applicable law and regulations expressly exclude from 
aggravation any increase in disability attributable to the 
natural progress of the preexisting disease.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

After reviewing the evidence, the Board finds that clear and 
unmistakable evidence shows that the disability at issue 
preexisted service.  The record includes evidence showing 
that the veteran suffered trauma to his right eye as a child 
resulting in a complaint of blurry vision.  Additionally, the 
veteran has reported undergoing surgical repair of a retinal 
detachment in the right eye about a year after the 1981 
trauma.  The right eye disorder preexisted service, and the 
veteran does not contend otherwise.  The essential question 
is whether the preexisting disorder increased in severity 
during the veteran's service beyond the natural progression 
of the disorder itself. 

The records reflect several different uncorrected distant 
visual acuity readings in the right eye upon enlistment 
examination, including 20/100, 20/200, and 20/400.  Corrected 
distant visual acuity in the right eye was noted as 20/20, 
20/30, and 20/40.  Upon separation examination, the veteran's 
uncorrected distant visual acuity was noted as 20/400.  

The Board recognizes that an August 1993 clinical record 
indicates visual acuity of 20/400 without correction and with 
no refraction.  However, those findings have been found to be 
incorrect and of questionable validity by two subsequent VA 
examiners.  The August 1999 VHA examiner opined that the 
refraction performed at that time was inaccurate and poorly 
done and that the 20/400 acuity was most likely erroneous.  
That finding is consistent with that noted in the January 
2002 VA examination addendum, in which the examiner noted 
that the incorrect refractive error was used to test the 
visual acuity in the right eye in August 1993 because a 
myopic/astigmatism correction was not used.  The remainder of 
the veteran's service medical records are silent for any 
complaints, treatment, or diagnoses related to the right eye.  

Significantly, the August 1999 VHA examiner opined that 
examination of the retina of the right eye indicated some 
changes in the right macular region which were most likely 
consistent with some deterioration over the years as a result 
of previous trauma and retinal detachment.  Even more 
significant is the November 2001 VA examiner's opinion that 
the reduced visual acuity is primarily due to retinal 
detachment related maculopathy.  The August 1999 VHA opinion 
and November 2001 VA opinion read together leads the Board to 
conclude that these trained medical examiners believe that 
any loss of visual acuity or other increase in severity of 
the right eye disability was due to the natural progression 
of the disorder itself. The record does not show any evidence 
that there was any inservice injury or damage to the 
veteran's right eye.  That opinion is consistent with the 
opinion noted in the November 2001 examination report and 
January 2002 addendum to the effect that the reduced best 
corrected visual acuity of the right eye appeared to be 
primarily due to retinal detachment related to maculopathy.  

In sum, the evidence clearly demonstrates that the veteran's 
right eye disability preexisted his entry into active 
military service.  After reviewing the detailed medical 
opinions obtained in this case, the Board further finds that 
any increase in disability (to include any loss of visual 
acuity) during service was attributable to the natural 
progression of the preexisting right eye disorder and not the 
result of military service.  The Board recognizes the 
veteran's contention that dust, strain, muzzle fire, and the 
use of goggles during military service aggravated his right 
eye disability; however, those contentions are not supported 
by the medical evidence of record.  The veteran has not 
identified or presented any medical evidence or opinion in 
support of his claim.  Accordingly, in light of the 
aforementioned opinions attributing the veteran's reduced 
best corrected visual acuity of the right eye to the 
preexisting eye injury and retinal detachment, entitlement to 
service connection is not warranted.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a retinal 
detachment repair of the right eye.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

